Citation Nr: 0714585	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for mitral valve 
prolapse with valve replacement.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The case file was subsequently 
transferred to the RO in North Little Rock, Arkansas.  

The RO scheduled the veteran for a Board hearing in April 
2007 and afforded him the applicable notice.  However, the 
veteran failed to report for this hearing.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of mitral valve prolapse or mitral 
regurgitation in service or for many years thereafter, and no 
competent evidence of a nexus between the veteran's mitral 
valve prolapse with valve replacement and his period of 
active service or any service-connected disability.

2.  There is no competent evidence of a current PTSD 
diagnosis.

3.  The veteran's diabetes mellitus, standing alone, does not 
require regulation of activities.  


CONCLUSIONS OF LAW

1.  Service connection for mitral valve prolapse with valve 
replacement is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

2.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for an initial disability rating greater 
than 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.20, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within the 
prescribed period after the date of separation from service.  
38 U.S.C.A. §§ 1112(a)(1), 1137; 38 C.F.R. § 3.307(a)(3); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including hypertension).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Such secondary 
service connection may also be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board finds that service connection for PTSD 
is not in order.  Service connection for post-traumatic 
stress disorder requires, in part, medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(a) of this chapter.  Service connection requires the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
evidence of record is completely negative for a diagnosis of 
PTSD or, for tat matter, any evidence of in-service 
stressors.  The veteran, a lay person not trained or educated 
in medicine, is not competent to offer an opinion as to the 
medical diagnosis of any of the disorder at issue.  
Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. App. at 494.  
Absent competent evidence of a current PTSD diagnosis, 
service connection must be denied.

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's mitral valve prolapse with valve 
replacement and his period of active duty service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Service medical records show no evidence of a 
heart disorder, and there is no evidence that the disorder 
manifested within one year of the veteran's separation from 
service in August 1970.  VA outpatient treatment records 
diagnose the veteran with severe mitral regurgitation and 
mitral prolapse, but offer no etiological opinion that links 
the disorders to service.  In the absence of any such 
opinion, direct service connection may not be established. 
Id.    

The veteran is service-connected for diabetes mellitus.  It 
is argued that the veteran's mitral valve prolapse with valve 
replacement is secondary to the diabetes mellitus.  Again, 
the Board finds no competent evidence of a nexus between the 
disorder and the veteran's service-connected disability.  See 
Velez v. West, 11 Vet. App. 148 (1998) (requiring medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability).  VA outpatient treatment 
records diagnose the veteran with severe mitral regurgitation 
and mitral prolapse, but offer no opinion that links the 
disorders to diabetes mellitus.  In fact, the veteran 
underwent mitral valve replacement in March 2003, months 
before he was first diagnosed with diabetes mellitus in early 
2004.  Furthermore, in his March 2003 application for 
compensation, the veteran indicates that his "heart 
condition" began in June 1975 while his "heart murmur" 
began in February 1978, many years prior to the diagnosis of 
diabetes mellitus in 2004.  Finally, there is simply no 
medical evidence to suggest that the service-connected 
diabetes mellitus has caused an increase in severity of the 
disorder at issue here.     

The Board acknowledges that the veteran has generally 
contended that his mitral valve prolapse with valve 
replacement is related to service or to his service-connected 
diabetes mellitus.  However, there is no indication that the 
veteran is educated or trained in medicine.  Therefore, his 
personal, lay opinion as to the etiology of the disorder at 
issue is not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for mitral valve prolapse with valve replacement.  38 
U.S.C.A. § 5107(b).     

Initial Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran has appealed the initial 20 percent disability 
rating assigned for diabetes mellitus.  38 C.F.R. § 4.119, 
Diagnostic Code (Code) 7913.  The next higher evaluation, 40 
percent, is awarded when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.  Specifically, as indicated by 
the veteran's VA outpatient treatment records, although the 
veteran's diabetes does require oral hypoglycemic medication 
and restricted diet, it does not require regulation of 
activities.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 20 percent for diabetes 
mellitus under Code 7913.  38 C.F.R. § 4.3. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  There is no evidence of hospitalization 
related to diabetes standing alone.  Furthermore, there is no 
indication that the veteran is unable to obtain gainful 
employment due solely to his service-connected diabetes 
mellitus.  Although correspondence dated March 2003 from the 
California Employment Developmental Department indicated that 
the veteran voluntarily quit his job due to health concerns, 
he received no medical advice to do so.  Therefore, extra-
schedular consideration is not warranted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
September 2003, January 2004, and April 2004, as well as in 
the January 2005 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the January 2005 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the March 2004 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided such notice by letter dated April 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
specific notice concerning any disability rating or effective 
date for the award of benefits for his claims.  However, the 
Board finds that the veteran was provided with general notice 
concerning potential disability ratings and effective dates 
in the March 2004 rating decision and January 2005 statement 
of the case.  The Board further finds that any deficiency in 
the notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
and private medical records.  See 38 U.S.C.A. § 5103A(d).  In 
addition, the veteran provided lay evidence in the form of 
his own written statements.  As there is no indication of 
outstanding evidence, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for mitral valve prolapse with valve 
replacement is denied.

Service connection for PTSD is denied.

An initial disability rating greater than 20 percent for 
diabetes mellitus is denied.


REMAND

The veteran seeks service connection for hypertension, as 
secondary to his service-connected diabetes mellitus.  Review 
of VA outpatient treatment records show a diagnosis of 
hypertension, although there is no opinion as to the 
condition's etiology.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, the Board finds that the evidence of record is 
sufficient to trigger the duty to obtain a medical opinion as 
to whether the veteran's current hypertension is the result 
of or aggravated by his diabetes mellitus.  To that end, a 
remand is required.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be scheduled for a VA cardiology 
examination to determine the nature and 
etiology of his hypertension.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.

The examiner is specifically asked to 
review post-service medical records for 
assessment of the etiology and onset of 
hypertension.  Based on examination of the 
veteran and review of the record, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as not 
that the veteran's hypertension was either 
caused by service connected diabetes 
mellitus, or if not directly caused by, 
did the diabetes mellitus make his 
hypertension worse.  The term "as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  If the examiner is unable to 
offer the requested opinion, the report 
should so state.  Any opinion provided 
should include a complete explanation.    


2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


